       Case 3:20-cv-00713 Document 1 Filed 09/11/20 Page 1 of 8 PageID# 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

THE UNITED STATES OF AMERICA,                               )
for the use and benefit of                                  )
JRC MECHANICAL, LLC                                         )
        a Virginia limited liability company,               )
                                                            )
                                      Plaintiff,            )
                                                            )
v.                                                          )
                                                            )
WOLVERINE FIRE PROTECTION CO.                               )
A Michigan corporation,                                     )
      Serve: Corporation Service Company                    )   Civil Action No.
             100 Shockoe Slip                               )
             Second Floor                                   )
             Richmond, VA 23219                             )
                                                            )
and                                                         )
                                                            )
QBE INSURANCE CORPORATION,                                  )
A Pennsylvania corporation,                                 )
      Serve: CT Corporation System                          )
             4701 Cox Road                                  )
             Suite 285                                      )
             Glen Allen, VA 23060                           )
                                                            )
                                      Defendants.           )


                                         COMPLAINT

       Plaintiff, The United States of America, for the use and benefit of, JRC Mechanical, LLC,

files this Complaint against Defendants, Wolverine Fire Protection Company and QBE Insurance

Corporation (together, the “Defendants”), and in support of its claims alleges as follows:
       Case 3:20-cv-00713 Document 1 Filed 09/11/20 Page 2 of 8 PageID# 2




                                     Parties and Jurisdiction

       1.      Plaintiff, JRC Mechanical, LLC (“JRC”), is a Virginia limited liability company

with its principal office in the City of Chesapeake, Virginia and registered agent in the City of

Norfolk, Virginia. Its member corporations, limited liability companies, and individual owners

are all citizens of the Commonwealth of Virginia, State of Florida, and/or North Carolina.

       2.      Defendant Wolverine Fire Protection Company (“Wolverine”), is a foreign

corporation chartered under the laws of the State of Michigan engaged in the business of design

and construction of fire protection systems with a principal office at 8067 N. Dort Highway, Mt.

Morris, Michigan 48458, and a registered agent in Richmond, Virginia.

       3.      QBE Insurance Corporation (“QBE” or “Surety”) is a foreign corporation chartered

under the laws of the State of Pennsylvania with a principal place of business located at 1 QBE

Way, Sun Prairie, Wisconsin 53596, and a registered agent in Glen Allen, Virginia.

       4.      This case involves the Defendants’ nonpayment of sums due to JRC for labor,

materials, and work supplied to a DLA DDRV warehouse fire protection upgrade project in

Richmond, Virginia.

       5.      Jurisdiction over this matter is vested in this Court pursuant to 28 U.S.C. § 1332 as

the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs, and there

is complete diversity of citizenship between Plaintiff and Defendants. Jurisdiction over this matter

is also vested in this Court pursuant to 28 U.S.C. § 1331 as the basis for the claims asserted herein

arises under the Miller Act, 40 U.S.C. §§ 3131, et seq. Venue is proper in the Eastern District of

Virginia pursuant to 28 U.S.C. § 1391(b)(2) as the acts or omissions giving rise to the claims herein

occurred in the Eastern District of Virginia.
       Case 3:20-cv-00713 Document 1 Filed 09/11/20 Page 3 of 8 PageID# 3




                                         Background

       6.     Wolverine serves as the prime contractor on a construction project involving the

installation of fire protection systems and related HVAC upgrades in ten (10) DLA DDRV

warehouses in the City of Richmond, Virginia, having entered into prime contract number

W912HP-16-D-003 with the United States Army Corps of Engineers (the “Government”) on

February 8, 2019 (the “Project” and the “Prime Contract”).

       7.     As of March 11, 2019, Wolverine, as principal, and QBE, as surety, duly executed

and furnished Payment Bond No. BND. 26711048 (the “Payment Bond”) in the amount of

$13,963,391.00 for the benefit of Wolverine and all parties providing labor and materials to the

Project and as required by 40 U.S.C. §§ 3131-3134 (the “Miller Act”). A copy of the Payment

Bond is attached hereto as Exhibit A.

       8.     The total obligation of the Bond is guaranteed, jointly and severally, by Wolverine

and QBE.

       9.     By subcontract dated May 14, 2019, JRC entered into subcontract number 705472

with Wolverine (the “Subcontract”) for the procurement and installation of HVAC systems for the

Project, including the procurement of makeup air units and related equipment (the “MAU’s”). A

true and correct copy of the Subcontract is attached as Exhibit B and incorporated herein by

reference.

       10.    By written correspondence in March and April, 2019, Wolverine’s senior project

manager directed JRC to procure the MAU’s for three of the Project’s ten warehouses so that

Wolverine could ensure timely progress on the Project.

       11.    Consistent with Wolverine’s direction and its obligations under the Subcontract,

JRC therefore procured and purchased twelve (12) MAU’s that Wolverine requested under the
       Case 3:20-cv-00713 Document 1 Filed 09/11/20 Page 4 of 8 PageID# 4




Subcontract (the “Equipment”), for which it incurred direct costs of $441,101.70, along with

storage, handling, and transportation costs in a total amount of $99,598.18, payment and

performance bond costs of $24,716.00, plus an additional amount of $97,325.98 related to profit

and overhead, in the total amount of $662,741.86 (the “Equipment Costs”).

       12.    JRC obtained the Equipment between June and September 16, 2019, and submitted

invoices for payment of the Equipment and related costs to Wolverine.

       13.    Notwithstanding the provisions in the Subcontract entitling JRC to payment of the

Equipment Costs, Wolverine failed and refused to pay JRC any of the foregoing amounts. As a

result, by correspondence dated August 18, 2020, JRC, by counsel, demanded that Wolverine remit

payment for the Equipment Costs no later than August 25, 2020 (the “Demand”). A true and

correct copy of the Demand is attached hereto as Exhibit C.

       14.    Wolverine did not respond to the Demand.

       15.    Wolverine wrongfully has withheld amounts owed to JRC since the Equipment’s

delivery in September 2019. In making these withholdings, Wolverine has failed to comply with

the requirements of the Subcontract and the Miller Act.

       16.    Despite repeated demands, Wolverine failed and continues to fail to pay the

Equipment Costs.

       17.    QBE is a compensated, corporate surety charged with securing prompt payment of

Wolverine’s payment obligations to persons providing labor and materials to the Project.

       18.    On or around August 31, 2020, JRC provided timely notice to the Surety of

Wolverine’s lack of payment and submitted its claim for payment of the Equipment Costs under

the Payment Bond (the “Notice of Claim”). A copy of the Notice of Claim sent to the Surety is

attached hereto as Exhibit D.
       Case 3:20-cv-00713 Document 1 Filed 09/11/20 Page 5 of 8 PageID# 5




        19.     By correspondence dated September 3, 2020, the Surety acknowledged JRC’s

claim and requested additional documentation regarding the claim.

        20.     By correspondence dated September 10, 2020, JRC provided the Surety the

requested documentation.

        21.     It has been more than 90 days and less than one year since JRC last performed labor

and/or furnished materials to the Project.

        22.     All conditions precedent to JRC bringing this action have been performed, satisfied,

excused, or waived.

                                             Count I
                              (Breach of Contract Against Wolverine)

        23.     JRC restates, re-alleges, and re-pleads the allegations in the foregoing paragraphs

as if fully set forth in this Count I.

        24.     JRC and Wolverine entered into an enforceable contract whereby JRC agreed to

provide labor and materials for the Project in return for payment.

        25.     Wolverine’s failure and refusal to pay JRC constitutes a material breach of contract.

        26.     Wolverine’s material breach of contract has damaged JRC in the amount of the

Equipment Costs.

        27.     JRC is entitled to its legal and attorney’s fees incurred in this litigation pursuant to

Section 7 of the Subcontract.

        28.     All conditions precedent to Wolverine’s obligation to pay JRC have been satisfied,

fulfilled, or excused.

        WHEREFORE, as to Count I, JRC respectfully requests that the Court enter an Order

granting judgment against Wolverine and in favor of JRC in the amount of $662,741.86, plus pre-
       Case 3:20-cv-00713 Document 1 Filed 09/11/20 Page 6 of 8 PageID# 6




and post-judgment interest, costs incurred herein, its attorney’s fees incurred, and such other and

further relief as the Court deems appropriate.

                                              Count II
                                      (Breach of Payment Bond)

        29.     JRC re-states, re-alleges, and re-pleads the allegations in the foregoing paragraphs

as if fully set forth in this Count II.

        30.     JRC fully and properly performed all of its obligations for the Project.

        31.     JRC is a proper claimant under the Payment Bond and is in a class of those entitled

to a right of action under the Payment Bond.

        32.     JRC provided notice to the Surety of its claim within the time required by statute

and the Payment Bond. Despite receiving timely notice, the Surety failed and/or refused to pay

JRC’s claim.

        33.     QBE’s failure to pay JRC’s claim is a breach of the Payment Bond and the Miller

Act, 40 U.S.C. §§ 3131, et seq.

        34.     All conditions precedent, if any, have occurred, have been waived or have been

otherwise released.

        35.     Under the terms of the Payment Bond, the Surety is liable to JRC for the full amount

of the Equipment Costs totaling not less than $662,741.86.

        36.     Because of the Surety’s actions, JRC was required to bring this action seeking to

enforce the Surety’s obligations under the Payment Bond.

        WHEREFORE, as to Count II, JRC respectfully requests that the Court enter an Order

granting judgment against Wolverine and the Surety, jointly and severally, and in favor of JRC in

the amount of $662,741.86, its pre- and post-judgment interest, its costs incurred herein, attorney’s

fees incurred, and such other and further relief as the Court deems appropriate.
       Case 3:20-cv-00713 Document 1 Filed 09/11/20 Page 7 of 8 PageID# 7




                                ALTERNATIVE COUNT III
                  (Unjust Enrichment / Quantum Meruit Against Wolverine)

        37.     JRC restates, re-alleges, and re-pleads the allegations in the foregoing paragraphs

1-22 as if fully set forth in this Counts I and III.

        38.     JRC asserts this count in the alternative to Count I and Count II.

        39.     Wolverine requested that JRC provide it with materials and labor needed to for the

construction of the Project. Although JRC furnished materials for the Project, Wolverine has failed

and refused to pay for the value of the materials provided by JRC.

        40.     Wolverine received the benefit of the materials procured by JRC, which benefit is

valued at not less than $662,741.86. To date, Wolverine has paid no consideration for this benefit.

        41.     Under the circumstances, Wolverine knew or reasonably should have known that

JRC expected to be paid for the materials that it provided.

        42.     Wolverine’s acceptance of the benefit of the materials provided by JRC under the

circumstances make it inequitable for Wolverine to retain this benefit without payment of its value.

        43.     Wolverine has knowingly and has been unjustly enriched by JRC’s procurement of

the Equipment, to JRC’s detriment.

        44.     JRC is entitled to payment from Wolverine for the value of the materials provided

to the Project, in an amount to be determined at trial, but not less than $662,741.86.

        WHEREFORE, as to Count III, JRC respectfully requests that the Court enter an Order

granting judgment against Wolverine and in favor of JRC in the amount of $662,741.86, plus pre-

and post-judgment interest, its costs incurred herein, and such other and further relief as the Court

deems appropriate.
        Case 3:20-cv-00713 Document 1 Filed 09/11/20 Page 8 of 8 PageID# 8




                                      JRC MECHANICAL, LLC



                                      By:       /s/ Nathaniel L. Story
                                            Nathaniel L. Story (VSB No. 77364)
                                            Alexander P. M. Boyd (VSB No. 90578)
                                            HIRSCHLER FLEISCHER
                                            A PROFESSIONAL CORPORATION
                                            The Edgeworth Building
                                            2100 East Cary Street
                                            Post Office Box 500
                                            Richmond, Virginia 23218-0500
                                            Telephone:        804.771.9500
                                            Facsimile:        804.644.0957
                                            E-mail: nstory@hirschlerlaw.com
                                                       aboyd@hirschlerlaw.com

                                              Counsel for JRC Mechanical, LLC




12676973.2 041520.00006
